         Case 1:20-cv-08884-PAE Document 35 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FEDERAL HOME LOAN MORTGAGE
 CORPORATION,
                                                                        20 Civ. 8884 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 FINDLAY ESTATES, LLC, SHEINDY GRUNHUT,
 COHLER FUEL OIL COMPANY, INC., and JOHN
 DOES 1-50, the names of the last 50 Defendants, being
 fictitious and unknown to Plaintiff, such persons or parties
 being intended to designate parties with liens that are
 subject and subordinate to the lien of the mortgage being
 foreclosed herein and tenants, lessees, or occupants of
 portions of the mortgaged premises described in the
 Complaint,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the teleconference presently scheduled for January 15, 2021

at 10:30 a.m. is rescheduled for 11:00 a.m. on the same day. The parties should call into the

Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed

by the pound (#) key.




       SO ORDERED.


                                                                 PaJA.�
                                                                ______________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: January 13, 2021
       New York, New York
